Exhibit 10.3

AUTODESK, INC.

2012 EMPLOYEE STOCK PLAN

TERMS AND CONDITIONS OF RESTRICTED STOCK UNITS

(Settled in Shares)

1. Grant. The Company hereby grants to the Employee (the “Participant”) named in
the Notice of Grant of Restricted Stock Units (the “Notice of Grant”) under the
2012 Employee Stock Plan (the “Plan”) the number of Restricted Stock Units
indicated on the Notice of Grant, subject to all of the terms and conditions in
this Agreement and the Plan, which is incorporated herein by reference. When
shares of the Company’s Common Stock (“Shares”) are issued to Participant in
settlement of the Restricted Stock Units, par value shall be deemed paid by
Participant for each Restricted Stock Unit by past services rendered by
Participant, and shall be subject to the appropriate tax withholdings. Unless
otherwise defined herein, capitalized terms used herein shall have the meanings
ascribed to them in the Plan.

2. Company’s Obligation to Settle. Unless and until the Restricted Stock Units
shall have vested in the manner set forth in paragraphs 3 or 4 of this Agreement
or Section 13 of the Plan, Participant shall have no right to settlement of any
such Restricted Stock Units. Prior to actual settlement of any vested Restricted
Stock Units, such Restricted Stock Units shall represent an unsecured obligation
of the Company. Settlement of any vested Restricted Stock Units will be made in
whole Shares only.

3. Vesting Schedule. Except as provided in paragraph 4 of this Agreement and
Section 13 of the Plan, and subject to paragraph 5 of this Agreement, the
Restricted Stock Units awarded by this Agreement shall vest in accordance with
the vesting provisions set forth in the Notice of Grant. Restricted Stock Units
scheduled to vest on a certain date or upon the occurrence of a certain
condition shall vest in accordance with the provisions of this Agreement only if
Participant is an Employee from the Date of Grant until the date such vesting
occurs.

4. Administrator Discretion. Except to the extent doing so would result in the
imposition of additional taxes under Section 409A of the Code, the
Administrator, in its discretion, may accelerate the vesting of the balance, or
some lesser portion of the balance, of the unvested Restricted Stock Units at
any time, subject to the terms of the Plan. If so accelerated, the balance, or
such lesser portion of the balance as applicable, of the Restricted Stock Units
shall be considered as having vested as of the date specified by the
Administrator. Notwithstanding anything in the Plan or this Agreement to the
contrary, if the vesting of any portion of the balance of the Restricted Stock
Units is accelerated in connection with Participant’s “separation from service”
within the meaning of Section 409A of the Code (as determined by the Company),
other than due to death, and if (x) Participant is a “specified employee” within
the meaning of Section 409A of the Code at the time of such termination and
(y) the settlement of such accelerated Restricted Stock Units shall result in
the imposition of additional tax under Section 409A of the Code if issued to
Participant on or within the six (6) month period following Participant’s
termination as an Employee, then the settlement of such accelerated Restricted
Stock Units shall not be made until the earlier of (A) six (6) months and one
(1) day following the date of Participant’s termination as an Employee or
(B) Participant’s death. It is the intent of this Agreement to comply with or be
exempt from the requirements of Section 409A of the Code so that none of the
Restricted Stock Units provided under this Agreement or Shares issuable
thereunder shall be subject to the additional tax imposed under Section 409A of
the Code, and any ambiguities herein shall be interpreted to so comply.

 

1



--------------------------------------------------------------------------------

5. Forfeiture upon Termination of Status as an Employee.

(a) Subject to Section 7 and Section 5(b), the balance of the Restricted Stock
Units that have not vested as of the time of Participant’s termination as an
Employee for any or no reason shall be forfeited and automatically transferred
to and reacquired by the Company at no cost to the Company, and Participant’s
right to acquire any Shares hereunder shall immediately terminate.

(b) Notwithstanding Section 5(a), if Participant is subject to the Company’s
Executive Change in Control Program on his or her Termination Date (defined
below), upon any termination without Cause (defined below) or for Good Reason
(defined below) following a Change of Control (defined below), unvested
Restricted Stock Units with vesting schedules subject only to Participant’s
continuous service as an Employee (“Time-Based RSUs”) shall vest in full as of
such termination, and unvested Restricted Stock Units which are not Time-Based
RSUs (“Performance-Based RSUs”) shall vest at the “target” level set forth in
the Notice of Grant as of such termination. For purposes of this Section 5(b),
“Cause”, “Change of Control”, “Good Reason” and “Termination Date” shall have
the meaning set forth in the version of the Company’s Executive Change in
Control Program, as in effect on the Termination Date.

6. Distribution after Vesting. Unless otherwise specified in Section 25, any
Restricted Stock Units that vest in accordance with the terms of this Agreement
and the Plan will be distributed to Participant (or in the event of
Participant’s death, to his or her estate) in whole Shares as soon as
administratively practicable after vesting, subject to paragraph 8 and the other
provisions of this Agreement, but, subject to Applicable Law, in no event later
than the 15th day of the third month following the end of (i) the Company’s
fiscal year in which the Restricted Stock Units vest or (ii) the calendar year
in which the Restricted Stock Units vest, whichever is later. Any Restricted
Stock Units that vest in accordance with paragraph 4 will be settled at the
time(s) provided in paragraph 4, subject to paragraph 8 and the other provisions
of this Agreement.

7. Disability or Death of Participant.

(a) Subject to Section 7(c), if Participant ceases to be an Employee by reason
of his or her Disability during the term of this Award, all unvested Time-Based
RSUs shall vest in full as of the date of such cessation of employment due to
such Disability.

(b) Subject to Section 7(c), in the event of the death of Participant during the
term of this Award and while an Employee, all unvested Restricted Stock Units
that are Time-Based RSUs shall vest in full as of the date of death. Upon such
death, any distribution or delivery to be made to Participant under this
Agreement shall be made to Participant’s designated beneficiary, provided such
beneficiary has been designated prior to Participant’s death in a form
acceptable to the Administrator or, if no such beneficiary has been designated
or survives Participant, the administrator or executor of Participant’s estate.
Any such transferee must furnish the Company with (a) written notice of his or
her status as transferee, and (b) evidence satisfactory to the Company to
establish the validity of the transfer and compliance with any laws or
regulations pertaining to said transfer.

(c) Notwithstanding anything in Sections 7(a) or 7(b), if Participant ceases to
be an Employee by reason of his or her Disability or death during the term of
this Award, unvested Performance-Based RSUs, shall vest at the “target” level
set forth in the Notice of Grant on the date of cessation as an Employee or
death.

8. Withholding of Taxes. Unless otherwise provided by Applicable Law or
specified in Section 25, Participant will recognize taxable income on the date
of settlement of any vested Restricted Stock Units (the “Tax Date”). To the
extent required by Applicable Law, on the Tax Date or such other date
Participant

 

2



--------------------------------------------------------------------------------

is required to recognize taxable income with respect to the Restricted Stock
Units, Participant will be required to pay an amount to the Company to enable
the Company to satisfy its obligation to withhold any federal, state, local,
social or other withholding taxes arising on the Tax Date or such other date
Participant is required to recognize taxable income with respect to the
Restricted Stock Units. Unless as otherwise determined by the Company, the
Company shall withhold a portion of the Shares on the Tax Date that has an
aggregate Fair Market Value equal to Participant’s minimum withholding tax
obligations (rounded up to the nearest whole Share). Notwithstanding the
foregoing, unless otherwise specified in Section 25, the Company, in its sole
discretion, may, to the extent permitted by Applicable Law, require or otherwise
allow Participant to pay such withholding taxes by (i) cash from Participant’s
account at the broker designated by the Company for such purpose, (ii) the sale
of sufficient Shares on the Tax Date or such other date Participant is required
to recognize taxable income with respect to the Restricted Stock Units,
(iii) deductions from compensation payable to Participant or (iv) any other
method permitted by Applicable Law.

9. Rights as Stockholder. Subject to Applicable Law, neither Participant nor any
person claiming under or through Participant shall have any of the rights or
privileges of a stockholder of the Company in respect of any Shares deliverable
hereunder unless and until certificates representing such Shares (which may be
in book entry form) shall have been issued, recorded on the records of the
Company or its transfer agents or registrars, and delivered to Participant.
After such issuance, recordation and delivery, Participant shall have all the
rights of a stockholder of the Company with respect to voting such Shares and
receipt of dividends and distributions on such Shares, subject to Applicable
Law.

10. No Guarantee of Continued Employment. PARTICIPANT ACKNOWLEDGES AND AGREES
THAT THE VESTING OF THE RESTRICTED STOCK UNITS PURSUANT TO THE VESTING SCHEDULE
HEREOF IS EARNED ONLY BY CONTINUING AS AN EMPLOYEE AT THE WILL OF THE COMPANY
(OR THE SUBSIDIARY EMPLOYING PARTICIPANT) AND NOT THROUGH THE ACT OF BEING
HIRED, BEING GRANTED THIS AWARD OF RESTRICTED STOCK UNITS OR, AS APPLICABLE,
ACQUIRING SHARES HEREUNDER. PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT
THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE
SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED
ENGAGEMENT AS AN EMPLOYEE FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND
SHALL NOT INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR THE RIGHT OF THE
COMPANY (OR SUBSIDIARY EMPLOYING PARTICIPANT) TO TERMINATE PARTICIPANT’S
RELATIONSHIP AS AN EMPLOYEE AT ANY TIME, WITH OR WITHOUT CAUSE.

11. Address for Notices. Unless otherwise specified in Section 25, any notice to
be given to the Company under the terms of this Agreement will be addressed to
the Company at Autodesk, Inc., c/o Stock Administrator, 111 McInnis Parkway, San
Rafael, CA 94903, or at such other address as the Company may hereafter
designate in writing.

12. Grant is Not Transferable. Except to the limited extent provided in
paragraph 7, this Award and the rights and privileges conferred hereby shall not
be transferred, assigned, pledged or hypothecated in any way (whether by
operation of law or otherwise) and shall not be subject to sale under execution,
attachment or similar process. Upon any attempt to transfer, assign, pledge,
hypothecate or otherwise dispose of this Award, or any right or privilege
conferred hereby, or upon any attempted sale under any execution, attachment or
similar process, this Award and the rights and privileges conferred hereby
immediately shall become null and void.

13. Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Agreement shall be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

 

3



--------------------------------------------------------------------------------

14. Additional Conditions to Issuance of Stock. The Company shall not be
required to issue any certificate or certificates for Shares (in book entry form
or otherwise) hereunder prior to fulfillment of all the following conditions:
(a) the admission of such Shares to listing on all stock exchanges on which such
class of stock is then listed; (b) the completion of any registration or other
qualification of such Shares under any Applicable Law or under the rulings or
regulations of the Securities and Exchange Commission or any other governmental
regulatory body, which the Administrator shall, in its absolute discretion, deem
necessary or advisable; (c) the obtaining of any approval or other clearance
from any governmental agency, which the Administrator shall, in its absolute
discretion, determine to be necessary or advisable; and (d) the lapse of such
reasonable period of time following the date of vesting of the Restricted Stock
Units as the Administrator may establish from time to time for reasons of
administrative convenience.

If at any time the Company shall determine, in its discretion, that the listing,
registration or qualification of the Shares upon any securities exchange or
under any state or federal law, or the consent or approval of any governmental
regulatory authority is necessary or desirable as a condition to the issuance of
Shares to Participant (or his or her estate), such issuance shall not occur
unless and until such listing, registration, qualification, consent or approval
shall have been effected or obtained free of any conditions not acceptable to
the Company. The Company shall make all reasonable efforts to meet the
requirements of any such state or federal law or securities exchange and to
obtain any such consent or approval of any such governmental authority.
Participant’s sale of Shares may be subject to any market blackout period that
may be imposed by the Company and must comply with the Company’s insider trading
policies and any other applicable securities laws.

15. Plan Governs. This Agreement is subject to all terms and provisions of the
Plan. Subject to the express exception in Section 4 of this Agreement, in the
event of a conflict between one or more provisions of this Agreement and one or
more provisions of the Plan, the provisions of the Plan shall govern.

16. Administrator Authority. The Administrator shall have the power to interpret
the Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Restricted Stock Units have vested). All
actions taken and all interpretations and determinations made by the
Administrator in good faith shall be final and binding upon Participant, the
Company and all other interested persons. The Administrator shall not be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Agreement. The Administrator shall, in
its absolute discretion, determine when such conditions have been fulfilled.

17. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to Restricted Stock Units awarded under the Plan
or future Restricted Stock Units that may be awarded under the Plan by
electronic means or request Participant’s consent to participate in the Plan by
electronic means. Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through any on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.

18. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

19. Agreement Severable. In the event that any provision in this Agreement shall
be held invalid or unenforceable, such provision shall be severable from, and
such invalidity or unenforceability shall not be construed to have any effect
on, the remaining provisions of this Agreement.

20. Modifications to the Agreement. This Agreement, the Plan and the Notice of
Grant constitute the entire understanding of the parties on the subjects
covered. Participant expressly warrants that

 

4



--------------------------------------------------------------------------------

he or she is not accepting this Agreement in reliance on any promises,
representations, or inducements other than those contained herein. Modifications
to this Agreement or the Plan can be made only in an express written contract
executed by a duly authorized officer of the Company. Notwithstanding anything
to the contrary in the Plan or this Agreement, the Company reserves the right to
revise this Agreement as it deems necessary or advisable, in its sole discretion
and without the consent of Participant, to comply with Section 409A of the Code
or to otherwise avoid imposition of any additional tax or income recognition
under Section 409A of the Code prior to the actual issuance of Shares pursuant
to this Award of Restricted Stock Units.

21. Amendment, Suspension or Termination of the Plan. By accepting this Award,
Participant expressly warrants that he or she has received an Award of
Restricted Stock Units under the Plan, and has received, read and understood a
description of the Plan. Participant understands that the Plan is discretionary
in nature and may be amended, suspended or terminated by the Company at any
time.

22. Governing Law. This Agreement shall be governed by the laws of the State of
California, without giving effect to the conflict of law principles thereof. For
purposes of litigating any dispute that arises under this Award of Restricted
Stock Units or this Agreement, the parties hereby submit to and consent to the
jurisdiction of the State of California, and agree that such litigation shall be
conducted in the courts of Marin County, California, or the federal courts for
the United States for the Northern District of California, and no other courts,
where this Award of Restricted Stock Units is made and/or to be performed.

23. Acknowledgements. In accepting this Restricted Stock Unit Award, Participant
acknowledges that:

(a) Any notice period mandated under Applicable Laws shall not be treated as
continuous service for the purpose of determining the vesting of the Restricted
Stock Unit Award; and Participant’s right to receive Shares in settlement of the
Restricted Stock Unit Award after termination of service, if any, will be
measured by the date of termination of Participant’s service and will not be
extended by any notice period mandated under Applicable Laws. Subject to the
foregoing and the provisions of the Plan, the Company, in its sole discretion,
shall determine whether Participant’s service has terminated and the effective
date of such termination.

(b) The Plan is established voluntarily by the Company. It is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, unless otherwise provided in the Plan and this Agreement.

(c) The grant of this Restricted Stock Unit Award is a one-time benefit which
does not create any contractual or other right to receive future grants of
Restricted Stock Units, or benefits in lieu of Restricted Stock Units. All
decisions with respect to future Restricted Stock Unit grants, if any, will be
at the sole discretion of the Company.

(d) Participant’s participation in the Plan shall not create a right to
continued service with the Company (or any Subsidiary).

(e) Participant is voluntarily participating in the Plan.

(f) The Restricted Stock Unit Award is an extraordinary item that does not
constitute compensation of any kind for service of any kind rendered to the
Company (or any Subsidiary), and which is outside the scope of Participant’s
employment contract, if any.

(g) The Restricted Stock Unit Award is not part of normal or expected
compensation or salary for any purpose, including, but not limited to,
calculating any severance payments, resignation, termination,

 

5



--------------------------------------------------------------------------------

redundancy, end-of-service payments, bonuses, long-service awards, pension or
retirement benefits or similar payments. This applies to any payment even in
those jurisdictions requiring such payments upon termination of employment.

(h) The Restricted Stock Unit Award will not be interpreted to form an
employment contract or relationship with the Company; and furthermore the
Restricted Stock Unit Award will not be interpreted to form an employment
contract with any Subsidiary.

(i) The future value of the underlying Shares is unknown and cannot be predicted
with certainty. If Participant obtains Shares upon settlement of the Restricted
Stock Unit Award, the value of those Shares may increase or decrease.

(j) This Restricted Stock Unit Award has been granted to Participant in
Participant’s status as an Employee of the Company or its Subsidiaries.

(k) Any claims resulting from this Restricted Stock Unit Award shall be
enforceable, if at all, against the Company.

(j) There shall be no additional obligations for any Subsidiary employing
Participant as a result of this Restricted Stock Unit Award.

24. International Provisions. This Section 24 applies to Participants in
countries other than the United States.

Data Privacy Consent

Participant hereby explicitly and unambiguously consents to the collection, use,
processing and transfer, in electronic or other form, of Participant’s personal
data as described in this Agreement by and among the Company and each Subsidiary
for the exclusive purpose of implementing, administering and managing
Participant’s participation in the Plan.

(a) Participant understands that the Company (or any Subsidiary) holds certain
personal information about Participant, including, but not limited to,
Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares or directorships held in the Company or any Subsidiary, details of
all Restricted Stock Units or any other entitlement to Shares awarded, canceled,
exercised, vested, unvested or outstanding in Participant’s favor, for the
purpose of implementing, administering and managing the Plan (“Data”).

(b) Participant understands that Data may be transferred to and processed by any
third parties (including, but not limited to administrators of equity plan
software systems, human resource data systems and brokerage systems) assisting
in the implementation, administration and management of the Plan without further
notification, that these recipients may be located in Participant’s country or
elsewhere, and that the recipient’s country may have different data privacy laws
and protections which offer less protection than Participant’s country.
Participant understands that he or she may request a list with the names and
addresses of any potential recipients of the Data by contacting Participant’s
local human resources representative. Participant authorizes the recipients to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for the purposes of implementing, administering and managing Participant’s
participation in the Plan, including any requisite transfer of such Data outside
of Participant’s country and further transfers thereafter as may be required to
a broker or other third party with whom Participant may elect to deposit any
Shares acquired upon settlement of the Restricted Stock Unit.

 

6



--------------------------------------------------------------------------------

Participant understands that Data will be held only as long as is necessary to
implement, administer and manage Participant’s participation in the Plan but the
Data may be stored and used for further reference after Participant’s
participation in the Plan has been terminated. Participant understands that he
or she may, at any time, view Data, request additional information about the
storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing Participant’s local human resources representative. Participant
understands that giving personal data is voluntary. Participant understands,
however, that refusing or withdrawing Participant’s consent may affect
Participant’s ability to participate in the Plan. For more information on the
consequences of Participant’s refusal to consent or withdrawal of consent,
Participant understands that he or she may contact Participant’s local human
resources representative.

Currency Exchange Risk.

Participant agrees and acknowledges that Participant shall bear any and all risk
associated with the exchange or fluctuation of currency associated with the
Award, including without limitation the settlement of the Award or sale of the
Shares (the “Currency Exchange Risk”). Participant waives and releases the
Company and its Subsidiaries from any potential claims arising out of the
Currency Exchange Risk.

Exchange Control Requirements.

Unless otherwise specified in Section 25, Participant agrees and acknowledges
that Participant shall comply with any and all exchange control requirements
applicable to the Award and the sale of Shares and any resulting funds
including, without limitation, reporting or repatriation requirements.

25. Additional Matters. The following provisions apply to Participants in the
country noted:

Australia:

A new Section 25 shall be added as follows:

Notwithstanding any other provision of this Agreement, (a) the Restricted Stock
Units may not be settled in cash; and (b) the vesting of Restricted Stock Units
may be accelerated by the Administrator only upon the death or total permanent
disablement of Participant, and to the extent permitted by Applicable Law.

A Participant will cease to be an employee for the purposes of the Plan
(incorporating this Agreement) if he or she is no longer an “Employee” as
defined in the Plan, or Participant is no longer employed by any of the
following: (a) Participant’s employer in the employment in respect of which
Participant acquired the Restricted Stock Units; (b) a holding company (within
the meaning of the Corporations Act 2001 (Cth)) of Participant’s employer in the
employment in respect of which Participant acquired the Restricted Stock Units;
(c) a subsidiary (within the meaning of the Income Tax Assessment Act 1997
(Cth)) of Participant’s employer in the employment in respect of which
Participant acquired the Restricted Stock Units; or (d) a subsidiary (within the
meaning of the Income Tax Assessment Act 1997 (Cth) of a holding company (within
the meaning of the Corporations Act 2001 (Cth)) of Participant’s employer in the
employment in respect of which Participant acquired the Restricted Stock Units.

 

7



--------------------------------------------------------------------------------

Canada:

Section 6 above shall be deleted in its entirety and replaced with the following
language:

6. Distribution after Vesting. Any Restricted Stock Units that vest in
accordance with the terms of this Agreement and the Plan will be distributed to
Participant (or in the event of Participant’s death, to his or her estate) in
whole Shares as soon as administratively practicable after vesting, subject to
paragraph 8 and the other provisions of this Agreement. Any Restricted Stock
Units that vest in accordance with paragraph 4 will be settled at the time(s)
provided in paragraph 4, subject to paragraph 8 and the other provisions of this
Agreement.

Sections 8 (iii) and (iv) above shall be deleted and be of no force and effect.

China:

With respect to a Participant who is a Chinese national, a new Section 25 shall
be added as follows:

State Administration of Foreign Exchange (“SAFE”) Regulations. The grant and
vesting of the Restricted Stock Units and Participant’s ability to receive the
proceeds from the sale of the Shares and convert the proceeds into local
currency shall be contingent upon the Company or its Subsidiary maintaining
approval from the SAFE for the related foreign exchange transaction and the
maintenance of a SAFE-approved bank account. The receipt of funds by Participant
from the sale of the Shares and the conversion of those funds to the local
currency must be approved by SAFE. In order to comply with the SAFE regulations,
the proceeds from the sale of the Shares must be repatriated into China through
a SAFE-approved bank account set up and monitored by the Company or its
Subsidiary. Such Participant may contact his or her local Human Resource office
for more details about the SAFE approved bank account.

Mandatory Same-Day-Sale of Shares. Notwithstanding any provisions concerning the
conversion of Restricted Stock Units and issuance of Shares set forth in this
Agreement and the Plan, Shares will not be delivered to Participant when the
Restricted Stock Units vest. Rather, the Shares to be issued to Participant
under the vesting provisions set forth in the Notice of Grant will be sold
immediately on Participant’s behalf through the same-day-sale method. Under the
same-day-sale method, a brokerage firm will administer the sale of the Shares.
From the sale proceeds, the Company will withhold an amount equal to the
applicable taxes, commissions, and fees. The remaining proceeds from the sale of
the Shares will be remitted to Participant. As a result of the same-day-sale,
actual Shares will not be delivered to Participant when the Restricted Stock
Units vest. By accepting the Restricted Stock Units, Participant hereby
irrevocably and without further notice appoints the Company as Participant’s
agent and authorizes the Company, any Subsidiary, and the brokerage firm to take
any and all actions necessary to implement the same-day-sale of Shares described
in this paragraph.

 

8



--------------------------------------------------------------------------------

Hong Kong:

A new Section 25 shall be added as follows:

WARNING: The contents of this Agreement and the Plan have not been reviewed by
any regulatory authority in Hong Kong. Participant is advised to exercise
caution in relation to the Award. If Participant is in any doubt about any of
the contents of this Agreement or the Plan, Participant should obtain
independent professional advice.

The Restricted Stock Units and Shares that may be issued in respect of the
Restricted Stock Units have not been offered or sold and will not be offered or
sold in Hong Kong by means of any document other than in other circumstances
which do not result in the document being a “prospectus” as defined in the
Companies Ordinance (Chapter 32 of the Laws of Hong Kong) or which do not
constitute an offer to the public within the meaning of that ordinance.

This Agreement and the information contained herein may not be used other than
by Participant and may not be reproduced in any form or transferred to any
person in Hong Kong. This Award is not an offer for sale to the public in Hong
Kong and it is not the intention of the Company that the Restricted Stock Units
or the Shares be offered for sale to the public in Hong Kong.

Participant acknowledges and agrees that any and all Shares allotted or issued
pursuant to the terms and conditions of the Plan are issued to Participant for
his/her own account and not with a view to all or any of those Shares being
offered for sale to the public. Participant may not sell or offer to sell any
Shares issued to him or her within six months following the date of the issue of
such Shares. By accepting the Shares, Participant acknowledges and agrees that
he or she is bound by the provisions of the certificate of incorporation or
bylaws of the Company, as amended (including any provisions restricting the sale
or transfer of such Shares) and the Plan and that any subsequent sale or
transfer of the Shares must be undertaken in accordance with all Applicable Laws
and regulations and that no documentation issued by the Company to Participant
in respect of the Restricted Stock Units or the Shares may be disseminated or
disclosed to any person at any time.

Sweden:

A new Section 25 shall be added as follows:

Participant acknowledges and agrees to consent to the handling registration and
publication of personal data according to the Swedish Personal Data Act, if
applicable.

Israel:

Section 1 above shall be amended to add the following language at the end
thereof:

References to the Plan will be deemed to include the Sub-Plan for Israeli
Participants (the “Sub-Plan”). The Restricted Stock Units are granted as a 102
Capital Gains Track Grant, subject to the terms and conditions of
Section 102(b)(2) and 102(b)(3) of the Income Tax Ordinance (New Version) – 1961
(the “ITO”), the Plan and the Trust Agreement (“Trust

 

9



--------------------------------------------------------------------------------

Agreement”), entered into between the Company and ESOP Management and Trust
Services Ltd. (the “Trustee”). References to the issuance of Shares to
Participant shall be deemed to include the words “or the Trustee”. References to
“Applicable Law” shall be deemed to include Section 102 of the ITO.

Section 102 Compliance. By accepting this Restricted Stock Unit Award,
Participant acknowledges and agrees that: (a) the Award is granted under and
governed by the Plan, Sections 102(b)(2) and 102(b)(3) of the ITO and the Rules
promulgated in connection therewith, and the Trust Agreement; (b) the Shares
issued upon vesting of the Restricted Stock Units will be issued to the Trustee
to hold on behalf of Participant, pursuant to the terms of Section 102 of the
ITO and the Trust Agreement, and (c) Participant is familiar with the terms and
provisions of the ITO, particularly the “Capital Gains Track” described in
Sections 102(b)(2) and 102(b)(3) thereof, and will not require the Trustee to
release or sell the Restricted Stock Units or Shares during the Required Holding
Period (defined in the Sub-Plan), unless permitted to do so by Applicable Law.

Section 6 above shall be deleted in its entirety and replaced by the following
language:

Trustee. The Shares will be issued in the name of the Trustee as required by
Applicable Law to qualify under Section 102 of the ITO, for the benefit of
Participant. Participant shall comply with the ITO, the Rules, and the terms and
conditions of the Trust Agreement entered into between the Company and the
Trustee. The Trustee will hold the Shares for the Required Holding Period, as
set forth in the Sub-Plan. Participant hereby undertakes to release the Trustee
from any liability in respect of any action or decision duly taken and bona fide
executed in relation to the Plan and the Sub-Plan, or any Shares issued to the
Trustee hereunder. Participant hereby confirms that s/he shall execute any and
all documents that the Company or the Trustee may reasonably determine to be
necessary in order to comply with the ITO and, in particular, the Rules.

Section 8 above shall be deleted in its entirety and replaced by the following
language:

Withholding of Taxes. To the extent required by Applicable Law on any date
Participant is required to recognize taxable income with respect to the
Restricted Stock Units, Participant will be required to pay, and the Trustee
and/or the Company will withhold an amount which will enable the Company and/or
the Trustee to satisfy its obligation to withhold any federal, state, local or
other withholding taxes arising on such date Participant is required to
recognize taxable income with respect to the Restricted Stock Units. The
Company, in its sole discretion, may, to the extent permitted by Applicable Law,
require or otherwise allow the Trustee or the Company to withhold and/or
Participant to pay such withholding taxes by (i) cash from Participant’s account
at the broker designated by the Company for such purpose, (ii) the selling of
sufficient Shares on the Tax Date or such other date Participant is required to
recognize taxable income with respect to the Restricted Stock Units,
(iii) deductions from compensation payable to Participant or (iv) any other
method permitted by Applicable Law.

Section 11 above shall be deleted in its entirety and replaced by the following
language:

Address for Notices. Any notice to be given to the Company under the terms of
this Agreement will be addressed to the Company at Autodesk, Inc., c/o Stock
Administrator, 111

 

10



--------------------------------------------------------------------------------

McInnis Parkway, San Rafael, CA 94903, or at such other address as the Company
may hereafter designate in writing, unless otherwise expressly instructed by the
Company or the Trustee with respect to a specific type of notice.

United Arab Emirates:

A new Section 25 shall be added as follows:

This Restricted Stock Unit Award has not been approved or licensed by the UAE
Central Bank or any other relevant licensing authorities or governmental
agencies in the United Arab Emirates. This Restricted Stock Unit Award is
strictly private and confidential and has not been reviewed by, deposited or
registered with the UAE Central Bank or any other licensing authority or
governmental agencies in the United Arab Emirates. This Restricted Stock Unit
Award is being issued from outside the United Arab Emirates to a limited number
of Employees of Autodesk Middle East (Representative Office) and must not be
provided to any person other than the original recipient and may not be
reproduced or used for any other purpose.

 

11